THE CASE ON RE-HEARING.
The foregoing opinion was filed June 23d 1875, but as defendant in error, Nuzum, immediately filed a motion for a rehearing the opinion was withheld, (and mandate reversing the judgment below recalled,) to abide the argument and decision on said motion for rehearing. Said motion was argued in October 1875, and is now decided.
The entire record makes a “case made,” costing $69 to copy, and was a trial of every question of title between the parties on issue tendered by Douglass on his counterclaim„ This court holds the petition bad — that the admission of evidence in favor of Nuzum was error — and here stops with an order for a new trial. What was done by this court with the issue joined on the action set up in Douglass’ counterclaim, and the decision-of the district court thereon? Such issue was tried, decided, and that case is fully contained in the record, and necessarily a part of the caseasubmitted to this court. Had the district court sustained objection to evidence under petition, such decision would not have terminated the case. Douglass had a case in that action which he was entitled to have tried, and which was tried, as he had demanded, (Civil Code, § 398,) and was decided adversely to Mm. Had plaintiff at trial dismissed under §397, and the trial proceeded under § 398, would not the record present just the case now contained, within the law as now held by this court ? Douglass, because sued, was not bound to sue in turn. His counterclaim was his volwitary suit, and he cannot complain of the decision made thereon, that he was not legally in court. On his case asking affirmative relief the decision complained of was rendered. How can this court, or why should it, avoid deciding that case ? Did not Douglass ask to have the trial had ?. and can a more full trial ever be had ? If sent back and re-tried, the district court must again decide the issue of trial as before decided, and again the same record will be returned here. As a question of practice, the district court may have erred in admitting evidence under plaintiff’s petition; but such evidence was proper in opposition to the case made on Douglass’ counterclaim. In such case, Douglass would have taken the affirmative; but would such step have prejudiced any right, substantial or otherwise? In this view of the case, does not that case of estoppel intimated in opinion filed, exist to fullest extent? (See Wiley v. Keokuk, 6 Kas. 104.)
The three tax-deeds plead by Douglass as against him on his counterclaim, show a possession within § 118 of the tax law, and also an adverse claim to the premises set up by him. This obtains, not because such instruments either have or ever may have any virtue as conveyances, but because they give color under which a possession may be claimed. And this, however invalid. (9 Wis. 402, 410; 5 Kas. 145.)
The abolition made by our code embraces not alone “forms,” but all “distinctions between actions at law and suits in equity.” The office of §594 is peculiarly “to try title to land,” while under § 595 the rightful possession may alone be in issue. As the' object of litigation should be to determine the rights of the litigants, the rule given in O’Brien v. Oreitz, 10 Kas. 202, is in full harmony with the code in holding that legal title to vacant land will sustain action to quiet title.
But should the present decision be adhered to, only the costs in that ease reversed, should be taxed against defendant in error. The long record presented here grew out of no defense made to the plaintiff’s case, but out of a case which the defendant could have made just the same had plaintiff never sued.
The opinion of the court was delivered by
Brewer, J.:
An opinion having been filed in this case, in which this court held that the petition of defendant in error, plaintiff below, was insufficient, and (proper objection having been made thereto in the district court) that that court erred in proceeding to receive evidence and try the case, and therefore that the judgment ought to be reversed, the defendant in error has filed his motion for rehearing, contending, first, that we erred in our conclusions as to the essentials of a petition, and that the petition herein ought to be held sufficient; second, that, as the case was really tried upon the different titles set up by plaintiff in error, and all adjudged bad, this court should also examine those various titles, and adjudicate upon their validity; and third, that at least all the costs should not be taxed up against defendant in error, as the bulk of the case made is composed of the evidence offered by defendant below in support of his answer.
Further examination and reflection have only strengthened our conviction of the correctness of the views heretofore expressed, and therefore the motion for a rehearing must be overruled; or rather, (as a rehearing was ordered, the judgment of this court set aside, and the mandate recalled, in order to give us full time for reexamination,) the same judgment will now be entered, reversing the judgment of the court below, and remanding the case for further proceedings.
As to the second matter, we find that the defendant rested his claim to the land upon mere tax-deeds. One of these the court admitted in evidence, and the other eight it rejected. As to the one admitted, it found that it was invalidated by matters aliunde the deed, and thus adjudicated defendant’s *525entire claims void. If upon an examination of these various tax-deeds we should be of opinion that they were all void on their face, we might probably end the controversy between these parties by this opinion; but if on the other hand we should find some or all of them prima fade valid, that would not necessarily be conclusive of the controversy, for non con-stat that the deeds might not all be overthrown by other evidence. We shall not therefore attempt an examination of all, but content ourselves with noticing the three last offered, (those appearing on pages 103, 107, and 111, of the transcript.) These deeds appear to follow the statutory form so closely, that they must be held to be, in the language of the statute, “substantially” in that form, and therefore prima facie valid. At least, no departure from that form is suggested by counsel which seems to us substantial. In reference to them we remark further, that if all the proceedings up to the execution of a tax-deed are regular and legal, the holder of the certificate is entitled to a deed in legal form, and carrying that prima facie evidence of the regularity of all prior proceedings which belongs to a statutory deed; and if through mistake or inadvertence a different deed, and one substantially departing from the statutory form has been executed, the county clerk can be compelled by mandamus, and may without it, execute and deliver a deed in correct and statutory form. In other words, neither the power nor the duty of the county clerk is exhausted by the execution of an irregular and improper deed. The holder of the tax claims is entitled to have the various steps and processes by which these claims are matured into perfect titles, properly and legally taken and done by the various officers to whom under the law they are respectively assigned. We remark again, that, as decided in Morrill v. Douglass, 14 Kas. 293, 302, the payment of one year’s taxes is sufficient consideration to sustain a tax-deed. Hence, when A. purchases a tract of land at the tax sale for one year, B. the succeeding year, and A. again the third year, the tax-deeds issued upon those respective sales may each and all be good as against the original owner of the land.
*526Other questions appear in the record, but most of them have received notice in one or another of the various tax cases recently considered in this court. We forbear therefore further notice of them at this time.
As to the remaining question, that of costs, we think the judgment of reversal should carry all the costs. We know of no reason why a party when sued may not resort to all the defenses he has to the action, or why he should be compelled to pay the costs incurred in presenting those defenses. He did not invite the litigation, and is not to be blamed for the number of his defenses, or charged with the costs of presenting them.
The judgment of reversal heretofore set aside, will be reentered, and cause remanded for further proceedings.
All the Justices concurring.